Citation Nr: 1110319	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen a claim of service connection for pes planus.  In August 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In March 2010, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  In June 2010, the case was remanded to satisfy notice requirements.  

Although the RO implicitly reopened the Veteran's claim of service connection for bilateral pes planus by addressing the issue on its merits in a December 2008 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed July 1970 rating decision denied service connection for bilateral pes planus based essentially on findings that service records failed to show any treatment for the disability in service, and because the Veteran denied having any symptoms related to his bilateral pes planus during a VA examination. 
2. Evidence received since the July 1970 rating decision does not include any new evidence that tends to show that the Veteran's bilateral pes planus had its onset in service or might be related to his service; does not relate to an unestablished fact necessary to substantiate the claim seeking service connection for bilateral pes planus; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for bilateral pes planus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  While he did not receive complete notice prior to the initial rating decision, a June 2010 letter provided certain essential notice prior to the readjudication of his claim.  Specifically, it provided notice that complied with Kent and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  A September 2010 SSOC readjudicated the matter after the Veteran and his representative responded.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) were previously associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in September 2008.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudication purposes.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.



B. Legal Criteria, Factual Background, Analysis

A July 1970 rating decision denied the Veteran's claim of service connection for bilateral pes planus, essentially, because his STRs "failed to show treatment for flat feet and no aggravation [was] demonstrated," and because his "[a]rches were flat but [he] denied any symptoms associated with his feet [at the June 1970 VA examination]."  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service, satisfactory lay or other evidence of service incurrence of such disease or injury, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence in such service, and to that end shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

The benefit-of-the-doubt doctrine is not applicable to issues involving new and material evidence to reopen a previously- denied claim.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The evidence of record in July 1970 included STRs and the report of a June 1970 VA examination.  The Veteran's STRs, including his December 1966 service entrance physical examination report and report of medical history, and September 1969 service separation physical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnosis related to bilateral pes planus.  

On June 1970 VA examination, the Veteran's longitudinal arches were observed to be flat and even with the floor in the weight-bearing position.  There was no inner border bulge or roll, and the Veteran denied any symptoms relative to his feet.  Bilateral pes planus was diagnosed.  No opinion was rendered as to whether the Veteran's bilateral pes planus was related to his service.

Evidence received since the July 1970 rating decision includes the following:

* 1976 to 2000 records from the Army National Guard; they are silent for any complaints, findings, treatment, or diagnosis related to bilateral pes planus.  

* March 2004 to August 2008 VA treatment records showing that the Veteran has a past medical history inclusive of bilateral pes planus.  He is also noted to wear orthotic inserts for arch support.  While such treatment records show occasional complaints of bilateral foot pain, and show that he underwent physical therapy for bilateral pes planus from May 2007 to July 2007, they are silent for any opinions relating the Veteran's bilateral pes planus to his service.

* A February 2007 formal finding regarding the unavailability of January 1970 to December 1979 treatment records from the Milwaukee and Tomah VA Medical Centers.

* Testimony provided at the August 2008 DRO hearing.  When asked whether he recalled having problems with his feet during service, the Veteran responded that he was sure he had experienced aches and pains from all the walking he did, but he did not recall having flat feet.  He explained that many years after service, he started having problems with his legs that he attributed to diabetes mellitus.  After he sought treatment, he was advised he had pes planus.  He then recalled that he had also been told he had pes planus shortly after service.  He testified further that none of his current medical providers (from LaCrosse or Tomah VA Medical Centers) had been willing to relate his pes planus to his service, as they felt too many years had passed in between for them to provide such an opinion.

* The report of a September 2008 VA examination, wherein the examiner (a physician) opined that the Veteran's "pes planus [was] not caused by, a result of, or related to his period of military service to include his duties as an infantryman."  In reaching this conclusion, she reviewed the Veteran's STRs and noted that they were silent for any complaints of or treatment for pes planus.  She specifically noted that on September 1969 service separation physical examination, the Veteran's feet were noted to be normal and he was found qualified for separation.  She further observed that the pes planus was not diagnosed until June 1970, after six months of working and walking on cement floors.

* Testimony provided at the March 2010 Travel Board hearing in which the Veteran described being on his feet a lot in service, all while wearing combat boots.  After service, he worked in a cheese shop, also on his feet.  He further testified that although he had probably experienced pain in his feet through the years, it was not until about twenty years after he separated from service that they had bothered him enough to seek medical treatment.  At that time, he was told he had bilateral pes planus, and he recalled being told the same thing shortly after his separation from service.  The Veteran also testified he was not aware he had pes planus until the June 1970 VA examination.

* Statements from the Veteran in which he argues that since he did not have bilateral pes planus before service and was given a diagnosis of bilateral pes planus only six months after his separation from service, it is evident that his bilateral pes planus must have had its onset in service.

Because the Veteran's claim of service connection for bilateral pes planus was previously denied essentially on findings that it was not manifested in service, and that there was no evidence to suggest that it was related to his service, for evidence to be new and material, it would have to show that the Veteran's bilateral pes planus had its onset in service or was otherwise related to his service.

The Veteran's National Guard records are new as they were not previously of record; however, they are not material as they do not reflect complaints of or treatment for bilateral pes planus.  Likewise, VA treatment records are new as they were not previously of record.  However, as they merely show the Veteran's current complaints and treatment regarding bilateral pes planus, and do not address the etiology of the disability, they are not material.

The report from the September 2008 VA examination is new and addresses the etiology of the Veteran's bilateral pes planus.  However, as it was the examiner's opinion that the bilateral pes planus was not caused by, a result of, or related to the Veteran's service, this opinion is not material to his claim.

Additionally, the Veteran's argument that his bilateral pes planus must be related to his service because he did not have it prior to service and was given a diagnosis of such only six months after service, does not suffice to raise a reasonable possibility of substantiating his claim.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006) (new arguments based on evidence already of record at the time of a previous decision do not constitute new and material evidence).  Significantly, the Veteran has not submitted new, competent evidence to show that the disability either had its onset in service or is otherwise related to his service.  In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court held that pes planus is the type of disability that "lends itself to observation by a lay witness."  However, at the August 2008 DRO and March 2010 Travel Board hearings, the Veteran testified that prior to the June 1970 VA examination, he never noticed that his feet were flat, and it was not until that examination that he was aware he had bilateral pes planus.  Such testimony does not serve to establish that the Veteran's bilateral pes planus had its onset in service and continued.  See Savage v. Gober, 10 Vet. App. 488 (1997) (holding that the chronicity provision of 38 C.F.R. § 3.303(b) is applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service and still has such condition, unless it is clearly attributable to intercurrent causes).  

The Veteran also has not submitted any competent medical opinions relating his bilateral pes planus to his service.  At the August 2008 DRO hearing, he testified that his current treatment providers were reluctant to relate his bilateral pes planus to his service, as too many years had passed in between for them to provide such an opinion.  Although the Veteran has indicated that he was required to carry heavy packs and walk extensively on cement floors while wearing combat boots in service, and these statements are presumed credible in a claim to reopen, it is beyond his competence as a layperson to opine that his bilateral pes planus is related to such conditions in service.  Questions regarding the etiology of a disability are medical in nature and are not capable of resolution by lay observation; the Veteran has not provided any evidentiary support for his opinion other than his own beliefs.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).

In summary, none of the new evidence relates to an unestablished fact necessary to substantiate the claim; they do not raise a reasonable possibility of substantiating the claim; and they are not material.  Hence, the preponderance of the evidence is against the Veteran's claim to reopen and it must be denied.


ORDER

The appeal to reopen a claim of service connection for bilateral pes planus is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


